05/22/2020



                                                                                    Case Number: DA 20-0232


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   No. DA 20-0232


 JAMES DAVID SIMPSON,
        Petitioner/Appellant,                ORDER GRANTING APPELLANT’S
                                               UNOPPOSED MOTION FOR
 v.                                           EXTENSION OF TIME TO FILE
                                                   OPENING BRIEF
 MUSSELSHELL COUNTY BOARD OF
 COMMISSIONERS
        Respondent/Appellee.


      Appellant James David Simpson filed an Unopposed Motion for Extension of

Time to file Opening Brief. This Motion has come before the Court, and good cause

appears to grant the Motion pursuant to M.R.App.P. 26;

      IT IS HEREBY ORDERED that Appellant’s Unopposed Motion for Extension of

Time to file Opening Brief is GRANTED. Appellant’s Opening Brief is due on or before

July 6, 2020.



cc: Counsel of Record




                                                                        Electronically signed by:
                                                                           Bowen Greenwood 1
                                                                       Clerk of the Supreme Court
                                                                              May 22 2020